Citation Nr: 1637993	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a left arm and shoulder laceration.  

2.  Entitlement to service connection for cerebrovascular and cardiovascular disease. 

3.  Entitlement to service connection for psychiatric disorder.  

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 23, 1961 to May 29, 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.

The RO had categorized appeals as for mood disorder and depression.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009);  Thus, the Board notes has accordingly recharacterized the claim as for psychiatric disorder.  Issues of service connection for stroke, hypertension, poor circulation, and a heart condition have for similar reasons been reclassified as claims for service connection for cerebrovascular and cardiovascular disease.  Id. at 79.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues, on their merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1961, the RO denied service connection for residuals of a left arm and shoulder laceration with osteomyelitis and neuropathy and notified the Veteran of its decision and of his right to appeal it within 1 year thereof.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final June 1961 decision denying service connection for residuals of a left arm and shoulder laceration with osteomyelitis and neuropathy, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 


CONCLUSIONS OF LAW

1.  The June 1961 RO decision denying service connection for residuals of a left arm and shoulder laceration with osteomyelitis and neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for residuals of a left arm and shoulder laceration with osteomyelitis and neuropathy based on new and material evidence are met. 38 U.S.C.A § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO originally denied service connection for residuals of a left arm and shoulder laceration with osteomyelitis and neuropathy in June 1961 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the June 1961 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that the evidence clearly showed that the injury with complications arose prior to service and was not permanently increased in severity in the short period of service performed by the Veteran.  At the time, evidence indicated that the Veteran had sustained the left arm and shoulder laceration pre-service on January 28, 1961, and that he was treated for it before service in Kirbyville, Texas.

Since that decision, the Veteran has testified in March 2016 that when he hurt his arm in service (presumably when it was bumped when a barracks window dropped on April 1, 1961, as per a service treatment record), this broke open his pre-service wound more.  He also indicated that during basic training, it was hard to do chin ups and pull ups, and that either the scar or the sutures kept being pulled loose and did not quite get healed.  

This testimony is considered to be new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior rating decision; it relates to the unestablished fact of whether a preexisting disability was aggravated by service.  Accordingly, the claim is reopened.  Further action on this claim is being taken in the remand section of this decision.  


ORDER

As new and material evidence has been received, the claim for service connection for residuals of a left arm and shoulder laceration with osteomyelitis and neuropathy is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran's March 1961 service entrance examination was silent for reference to left arm and shoulder problems, and the Veteran was found clinically normal at that time.  Accordingly, the Veteran is to be presumed to have been sound on service entrance examination, and this presumption can only be rebutted if there is clear and unmistakable evidence showing that the disability in question existed prior to service and was not aggravated by service.  

Service treatment records include an April 5, 1961 Report of Medical Examination for a Medical Board which noted that the Veteran sustained a razor laceration of his left arm on January 28, 1961, pre-service.  The first treatment record identifying a left arm and shoulder laceration disability was dated April 1, 1961.  Records indicate that on that date, the Veteran had bumped the site of the previous razor cut, and that it was painful.  He was noted to have a scar on the lateral upper third of his left upper arm, involving the entire lateral half of the arm, 15 centimeters in length, with crusting on the scar site and tenderness to palpation.  He was found to have osteomyelitis of his left humerus.  

A clinical abstract notes that pre-service on January 28, 1961, he had been taken to the Mixon Memorial Clinic in Kirbyville, Texas, where the wound which he had received on that date was sutured, and that he was hospitalized for about 14 days at the time.  It was reported that since that time, he had had drainage from the wound.  At present, outpatient evaluation revealed that there were 4 areas in the scar from which yellow pus could be expressed, and it was reported that the Veteran had been unable to work since the laceration.  Then, while cleaning the barracks on April 1, 1961, a window dropped on him, landing on his left arm just above the left elbow.  The Veteran reported that this had aggravated the pain and discomfort in the arm.  The diagnoses were chronic traumatic osteomyelitis (proven by culture) of the anterior and lateral aspect of the left arm, with 4 external draining sinuses, secondary to the January 1961 razor laceration of the left arm and shoulder; cicatrix of the skin and musculature of the axillary fold and scapular area, with resultant limitation of motion of the left arm; and neuropathy of the lateral brachial cutaneous nerve, manifested by hypesthesia of an area approximately 2.5 x 1 inch, extending longitudinally on the left arm toward the elbow, secondary to the January 1961 laceration of the left arm and shoulder.  It was reported that diagnoses 1 & 2 had been untreated and unimproved, and that they were disqualifying.  A service medical board report indicates that the diagnoses existed prior to service and were not aggravated by active duty.  

In March 2016, the Veteran testified that when he hurt his arm in service (presumably while cleaning the barracks on April 1, 1961, when a barracks window dropped, landing on the left arm just above the left elbow), this broke open his wound more.  He also indicated that during basic training, it was hard to do chin ups and pull ups, and either the scar or the sutures kept being pulled loose and did not quite get healed.  The argument seems to be that these service events constituted an aggravation of the pre-service disorder.  In light of evidence, a VA examination is necessary, 38 C.F.R. § 3.159(c)(4).  

Before the examination is conducted, however, additional medical records, pertaining to all claims on appeal, should be obtained.  This should include any and all medical records concerning the Veteran's left arm and shoulder laceration, including those from Dr. John J. Moore and/or the Mixon Memorial Clinic and/or for approximately 14 days of hospitalization in Kirbyville, Texas starting from January 28, 1961.  It should also include any medical records submitted to the Social Security Administration for its decision awarding the Veteran benefits in 2004, purportedly for his left arm disability (see the March 2016 VA hearing transcript) and all available prior treatment records for each of the disabilities at issue.  The Veteran has claimed that hearing loss disability and tinnitus are related to service, and that the other disabilities claimed are due to the Veteran's left arm and shoulder laceration disability.  

There was testimony in March 2016 that additional medical records were going to be submitted, but they have not been, and the record on each of the disabilities at issue is quite sparse.  It is hoped that additional evidence will be obtained, bearing on the matters of when the disabilities in question were first manifest and what their etiologies are.  On remand, the RO should ask the Veteran to submit all medical records of treatment which he has received for each of the disabilities at issue.  Afterwards, bearing in mind that the Veteran is claiming service connection for cerebrovascular and cardiovascular disease, psychiatric disorder, and erectile dysfunction as secondary to his left arm and shoulder disability, any additional VA examinations which are necessary pursuant to 38 C.F.R. § 3.159 should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain (1) the Social Security Administration decision (and the medical records it considered) awarding the Veteran Social Security Administration benefits from 2004; and (2) all medical records of treatment which the Veteran has received for each of the disabilities at issue.  This should include any medical records available from pre-service, concerning the Veteran's left arm and shoulder laceration disability, including those from Dr. John J. Moore (identified in his June 1961 claim) and/or the Mixon Memorial Clinic and/or the approximately 14 days of hospitalization in Kirbyville, Texas starting in January 1961.  All post-service medical records concerning the left arm and shoulder laceration residuals; hearing loss; tinnitus; and the other disabilities at issue should also be obtained.  The record should be developed as thoroughly as possible, with any special help needed for this Veteran being provided as necessary, as he reported in August 2012 that he has memory loss due to a stroke.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination for his claim for service connection for residuals of a left arm and shoulder laceration with osteomyelitis, neuropathy, and muscle and scar tissue damage.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

What is most important is that the following question be answered by fully and adequately by the examiner:  Does the evidence of record CLEARLY AND UNMISTAKABLY show that the Veteran's preexisting left arm and shoulder laceration disability was not aggravated by service; or that any in-service increase in disability was due to the natural progression of the disease?

THE QUESTION WHICH HAS BEEN ASKED ABOVE IS THE ONE WHICH MUST BE ANSWERED.  A complete rationale must be provided for the opinion(s) rendered.  The examiner should consider and discuss the Veteran's March 2016 assertions that chin ups and pull ups in basic training caused either the left arm or shoulder sutures or scar to be pulled loose repeatedly, and to not quite heal; and that on April 1, 1961, a barracks window dropped on him, landing on his left arm just above the elbow, breaking open his wound even more.  

The Board notes that there are reportedly osteomyelitic, muscular, neurological, and scar manifestations of this disability.  The opinion should be sure to address each separate manifestation clearly and separately, in order to provide the Board with an informed understanding of the opinion on whether each manifestation was clearly and unmistakably not aggravated by service or clearly and unmistakably increased in severity in service only due to the natural progress of the preexisting disease.  While the Board realizes that this is asking for a fair amount of information and thought from one examiner on one issue, the examiner is respectfully requested to please provide it clearly and adequately.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After reviewing the record, including the Veteran's March 2016 hearing testimony, and considering the Veteran's left arm and shoulder laceration residuals claim, the RO should determine whether examinations are necessary for any of the other disabilities which have been claimed, and if so, procure reports of them as necessary, bearing in mind, in part, that the claims for service connection for cerebrovascular and cardiovascular disease, psychiatric disorder, and erectile dysfunction are claimed as secondary to the left arm and shoulder laceration residuals, and also bearing in mind the provisions of 38 C.F.R. § 3.159 (2015) as they pertain to when VA examinations are necessary.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


